G-ileillan, C. J.
The action was commenced before a justice by process, returnable April 1,1891. On the return-day the parties appeared, and, without making pleadings, the cause, by their consent, *222was adjourned to April 10th. April 7th the partiés made a written stipulation that the cause be adjourned from the 10th to the 14th. This was filed with the justice on the 9th, and he thereupon entered an adjournment to the 14th. On the 14th the parties appeared, and defendant moved to dismiss, on the ground that the justice had no jurisdiction. This was denied, and the plaintiff filed his complaint, and, the defendant not answering, proved his case, and judgment was entered in his favor. Defendant appealed, on questions of law alone, to the district court, where the judgment was affirmed. The adjournment of the cause without pleadings from the 1st to the 10th caused a discontinuance. 1878 G. S. ch. 65, § 23; Holgate v. Broome, 8 Minn. 243, (Gil. 209;) Mattice v. Litcherding, 14 Minn. 142, (Gil. 110.) But it is a rule of universal application that parties may, by consent, give jurisdiction over the person, and it follows as a consequence that, where there is any defect of jurisdiction, or it has ceased, the parties may waive the objection, and they do so when they take or consent to any step in the cause which assumes that the jurisdiction exists or continues. Burt v. Bailey, 21 Minn. 403. The stipulation of the parties had that effect. The objection that the justice entered the adjournment on the 9th, instead of waiting till the 10th, is, at best, purely technical. If it was an irregularity, no one was prejudiced by it. Defendant did not appear on the 10th, so that the justice would have made the entry on that day had he not made it on the 9th, and the consequence to the parties would have been the same.
Judgment affirmed.
(Opinion published 50 N. W. Rep. 1037.)